Citation Nr: 1442618	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-08 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for the service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

A September 2010 rating decision confirmed and continued the initial noncompensable rating assigned for the service-connected bilateral hearing loss.

In December 2011, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's electronic record.  The undersigned VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claim and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The case was remanded to the RO via the Appeals Management Center (AMC) in March 2014 for additional development of the record.  

A total disability rating based on individual unemployability due to service-connected disability (TDIU) is a part of a claim for increased rating. In this case the Veteran does not suggest that he is unemployable due to his service-connected disabilities.  Inasmuch as there is no evidence of unemployability, TDIU is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

This appeal has been processed in part through VA's Virtual Benefits Management System (VBMS) paperless claims file system.  


FINDING OF FACT

For the entire period covered by this claim, the Veteran's numeric designation of hearing impairment based on pure tone threshold average and speech discrimination scores has been no worse than Level I hearing in the right ear and no worse than Level I hearing in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.85, Diagnostic Code 6100, 4.86 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

A notice letter in compliance with 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159(b) was sent to the Veteran in December 2009.  The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's pertinent VA outpatient treatment.  He was also afforded VA examinations in May 2010, December 2010 and May 2014, which are adequate because the examiners discussed his medical history, assessed his disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, there has been substantial compliance with the Board's March 2014 remand directives, insofar as the RO obtained outstanding records and obtained an adequate medical examination in May 2014, followed by issuance of a supplemental statement of the case.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. §3.159, and the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Increased Rating - Hearing Loss

By a July 2010 rating decision, the RO granted service connection for the Veteran's bilateral hearing loss disability and assigned a noncompensable disability rating.  On appeal, the Veteran asserts that a higher rating is warranted.  He asserts that his symptoms are more severe than represented by the evaluation assigned, and reports difficulty hearing telephone conversations and television programs.   

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board considers the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, the entire history of the disability must be considered, and separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Additionally, in all increased rating cases, it is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id. 

The assignment of disability ratings for hearing impairment are derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the Rating Schedule, unlike extraschedular consideration under section 3.321(b) of the regulations, rely exclusively on objective test results). 

An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the pure tone threshold average, as contained in a series of tables within the regulations.  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  This average is used in all cases (including those in Sec. 4.86) to determine the Roman numeral designation for hearing impairment where the axes intersect.  Average pure tone decibel loss for each ear is located on Table VI along a horizontal axis, and percent of discrimination is located along a vertical axis.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Code 6100.

To warrant the assignment of a compensable rating for bilateral hearing loss, the evidence must show that the hearing loss rises to the requisite level of severity as proscribed in 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.

Additionally, for exceptional patterns of hearing, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or higher, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa of 38 C.F.R. § 4.85, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral is then elevated to the next higher Roman numeral.  Again, each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

In May 2010, the Veteran underwent a VA audiological examination.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
40
35
LEFT
30
35
45
50
45

The average of the pure tones between 1000-4000 Hz was 40 decibels for the right ear and 44 decibels for the left ear.  Speech audiometry revealed speech recognition ability on the Maryland CNC test of 92 percent in the right ear and of 96 percent in the left ear.  Using Table VI at 38 C.F.R. § 4.85, the Veteran received a numeric designation of I for the right ear and I for the left ear.  Such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.  Id.  The alternative rating scheme for exceptional patterns of hearing impairment is inapplicable here.  See 38 C.F.R. § 4.86.  

A September 2010 audiology consultation report provided the following audiometric testing results, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
30
LEFT
20
30
30
30
35

The average of the pure tones between 1000-4000 Hz was 25 decibels for the right ear and 31 (rounded down from 31.25) decibels for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  Using Table VI at 38 C.F.R. § 4.85, the Veteran received a numeric designation of I for the right ear and I for the left ear.  Such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.  Id.  The alternative rating scheme for exceptional patterns of hearing impairment is inapplicable here.  See 38 C.F.R. § 4.86.  

According to an October 2010 VA audiology consultation, the Veteran was fitted for hearing aids.  

Another VA audiological examination was conducted in December 2010.  The Veteran reported having difficulty understanding speech in noise, but reported no functional impairment overall.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
35
40
LEFT
30
35
35
40
45

The average of the pure tones between 1000-4000 Hz was 35 decibels for the right ear and 39 (rounded up from 38.75) decibels for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 98 percent in the left ear.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of I for the right ear and I for the left ear.  Such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.  Id.  The alternative rating scheme for exceptional patterns of hearing impairment is inapplicable here.  See 38 C.F.R. § 4.86.  

The Veteran underwent a private examination in December 2011, given by a licensed audiologist.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
35
30
LEFT
20
30
40
40
40

The average of the pure tones between 1000-4000 Hz was 30 decibels for the right ear and 38 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent and 96 percent in the right ear and of 96 percent and 92 percent in the left ear.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of I for the right ear and I for the left ear.  Such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.  Id.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. 
§ 4.86.  

Another VA audiological examination was conducted in May 2014.  The examiner found that the Veteran's hearing loss did not impact ordinary conditions of daily life, including his ability to work.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
25
LEFT
15
25
35
35
40

The average of the pure tones between 1000-4000 Hz was 23 decibels for the right ear and 34 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 98 percent in the left ear.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of I for the right ear and I for the left ear.  Such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.  Id.  The alternative rating scheme for exceptional patterns of hearing impairment is inapplicable here.  See 38 C.F.R. § 4.86.  

A VA examiner must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The May 2010 December 2010, and December 2011 examination reports considered the Veteran's reports of difficulty understanding conversational speech in background noise.  The May 2010 examiner additionally noted the Veteran's reports of difficulty hearing television necessitating the use of increased volume or closed captioning.   The May 2014 examiner indicated that the Veteran's hearing loss did not have any functional impact on the Veteran's ordinary activities of daily life.

There is no reason to doubt the credibility of the Veteran with respect to the fact that he has difficulty hearing conversations and television.  The objective findings on examination, however, do not allow for the assignment of a compensable rating in this case.  The Board is bound by the mechanical formula provided by regulation for the assignment of ratings for service-connected hearing loss, and is without authority to grant a higher rating in this case.  The extent of hearing loss generally must be quite severe before it warrants a higher, compensable evaluation.  Although unfortunate, the numeric designations in this case correlate to no higher than a 0 percent disability rating.  See 38 C.F.R. § 4.85, Tables VI-VII. 

The Board has also considered whether staged ratings are appropriate in this case; however, as the Veteran's hearing loss has remained relatively stable throughout the appeal period, such staged ratings are not warranted.

Finally, a Veteran may be awarded an extraschedular rating in an exceptional circumstance.  38 C.F.R. § 3.321(b) (2013); see also, Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, in this case, the assigned rating contemplates the symptoms and functional impairment attributable to hearing loss.  Since there are no symptoms reported that are not attributed to the service-connected disability, this is not an exceptional circumstance in which extraschedular consideration is required.  Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition; and, there are no additional symptoms that have not been attributed to the Veteran's service-connected hearing loss or tinnitus.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

Here, the Veteran's service-connected hearing loss is manifested by signs and symptoms such as hearing difficulty, particularly in adverse listening conditions, which includes background noise and trouble hearing the television, as reported by the Veteran and the examiner at the VA examinations.  That notwithstanding, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  The diagnostic codes in the rating schedule corresponding to levels of hearing loss disability.  See 38 C.F.R. §§  4.85, 4.86, 4.87 (2013).  

Accordingly, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by hearing impairment.  In short, there is nothing exceptional or unusual about the Veteran's hearing loss disability because the rating criteria reasonably describe his disability level and symptomatology.  

Accordingly, as the preponderance of the evidence is against the claim and there is no doubt to be resolved, an initial compensable evaluation for bilateral hearing loss is not warranted.  See Gilbert, 1 Vet. App. at 53-56.  


ORDER

A compensable evaluation for bilateral hearing loss disability is denied. 



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


